Title: To Benjamin Franklin from Michel-Alain Chartier de Lotbinière, 11[–20] November 1776
From: Lotbinière, Michel-Alain Chartier de
To: Franklin, Benjamin



Monsieur:
Chatam, au Cap Cod, 11[-20] Novembre, 1776.
Me voici enfin au comble de mes souhait, puisque depuis deux jours je suis sur votre continent, et à même de pouvoir parvenir jusqu’à vous sous peu à Philadelphie, sans avoir à courir les risques que j’ai couru depuis mon départ de St. Pierre, ainsi que vous le pourrez voir en parcourant la lettre cy-jointe pour mon fils. Je vous aurai, monsieur, la plus grande obligation de vouloir bien la lui faire remettre le plûtost possible, dans la supposition toutefois qu’il soit encore dans vos provinces, autrement je vous prierois de vous la réserver jusqu’à ce que j’aie l’honneur de vous voir; et dans le cas où il fut encore avec vous, j’espere que vous aurez la bonté de le faire venir à Philadelphie pour le tems où je pourrai m’y rendre.
J’ai séjourné à Paris et Versailles plus de deux mois, avant de me porter à St. Malo, d’où j’ai pris mon embarquement pour St. Pierre de Miquelon. J’ai eu pendant ce séjour nombre de conférences avec M. de Vergennes, ministre des affaires etrangeres, ainsi qu’avec d’autres personnages importans en France, qui m’ont paru prendre constamment le plus vif intérêt à la réussite de vôtre cause. Je puis même vous assurer que la chose alloit au point, qu’il eut semblé qu’elle les affectoit plus que leurs propres affaires; mais c’est ce dont nous nous entretiendrons plus au long, pendant mon séjour à Philadelphie.
Je ne vous cache pas, Monsieur, que je désirerois beaucoup le reste de ma famille avec vous à présent, je serois dans le cas d’agir beaucoup plus ouvertement, que je ne le pourrai jusqu’à ce que j’aie tiré Madame de Lotbiniere et ma fille du pais où elles sont au moment; et pour y parvenir plus promtement, mon idée seroit de faire passer de suite mon fils en Canada, moi tenant sa place tant qu’il seroit absent, qui muni des instructions que nous pourrons lui donner, parviendra peut-être à nous les amener promtement: en attendant vous devez croire, par le zéle que vous m’avez connu pour la cause commune, que je ne m’épargnerai pas sur le conseil, d’après les connoissances que j’ai des lieux sur lesquels il me semble que vous devez diriger toutes vos vues, aussitost que vous aurez reduit l’ennemi que vous avez en face à ne pouvoir plus agir offensivement; et comme il vous reste bien peu de tems pour voir finir la campagne, je croirois que vous n’avez rien de mieux à faire avec cet ennemi, que de le resserer le plus que vous le pourrez, mais de n’engager avec lui aucune affaire generale qui, perdue, diviseroit toute votre armée sans espérance de la pouvoir rassembler à tems, afin de prévenir la désunion, que je n’apperçois desja que trop dans la colonie actuelement attaquée, par le peu que l’on m’en a dit depuis que je suis ici, sur laquelle je savois des Londres qu’on comptoit pour ne pas dire qu’on en étoit desja certain, et qui je le crois a décidé le projet d’attaque: il vous est necessaire plus que jamais, je le pense, de vous conduire à la Fabius, poussant toujours vos vivres derriere vous, et dévastant le pays que vous [avez] abandonné; par ce moyen vous êtes certains de consommer votre ennemi, qui ne pouvant se raffraichir ni se recruter dans votre pais, se réduira dans le cours de l’hiver à un nombre bien peu respectable; et vous savez mieux que moi, qu’il est impossible à l’Angleterre de fournir une seconde armée, à une dépense aussi exhorbitante que celle-ci.
J’aurois bien souhaitté, monsieur, être muni, avant mon départ de Boston, d’ordres assez précis pour voler le plustost possible jusqu’a vous, avec deux domestiques que j’ai, et mes équipages. J’ai l’honneur d’être, avec l’attachement le plus particulier, et la plus grande consideration, monsieur, votre très humble et très obeissant serviteur,
Lotbiniere


P.S. De la Baye de Boston pret à arriver à cette ville ce Mardi, 7 heures du soir 19 Novembre 1776.
N’ayant pû trouver ni poste ni occasions certaines pour Boston à Harrwich, où j’ai sejourné malgré moi du lundi au samedi de la derniere semaine, non plus qu’à Plymouth, où un vent forcé de nord ouest nous a retenu jusqu’à ce matin, j’ai été réduit à porter moi-même la présente lettre jusqu’ici. Si nous arrivons ce soir à Boston comme je l’espere, je la ferai passer de suite à la poste; autrement ce sera demain des le matin, et on m’assure qu’il sera encore tems à 9 heures. Je ne sai combien j’aurai, monsieur, de jours à attendre votre reponse; je prévois n’être en état de laisser Boston que lorsque je la recevrai, car la goellette qui m’a apporté de St. Pierre à Chataim en est à peine partie, et ma chaise n’en poura sortir que dans 6 ou sept jours pour le plustost, qui sera le tems ou vraisemblablement cette goelette y arrivera, devant passer à Well-Fleet (au Cap Cod) où elle doit rester 3 ou quatre jours: ainsi je crois ne rien hazarder,. vous annonçant que je ne laisserai cette ville qu’après avoir eu de vos nouvelles. Vous savez, monsieur, combien je vous suis attaché et à quel point je vous considere. 
C.L.


Je profiterai du tems que je resterai à Boston pour voir la suite des ouvrages, tant à la ville et au-dehors, que dans la Baye, s’il m’est possible de parcourir le tout, et si’il m’est permis de le faire. Je vous en dirai mon sentiment, lorsque j’aurai l’honneur de vous voir.
Boston, 20 Novembre, 1776.

  
J’apprend à l’instant que Monsieur Franklin est parti pour se rendre en France. J’aurai une obligation infini à Monsieur le Président du Congrès, à qui j’ai l’honneur de présenter mon respect, de faire usage de cette lettre comme si elle lui étoit addressée, et de vouloir bien suppléer au defaut de M. Franklin pourtant [pour tout] ce qu’elle contient. J’espere qu’il voudra bien m’honorer d’un mot de résponse. J’ai l’honneur d’être son très humble serviteur,
L.

 
Addressed: To / the Hon. Benjamin Franklin Esq. / &c., &c., &c. / at Philadelphia
Notations: From Monsieur Lotbiniere at Boston / From Monsr. Lotbinier Boston / [Mon. Lot]biniere Nov. 11. 1776
